DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 8/28/2021		
Claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



I. Claim(s) 1, 6, 7, 9, 10,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0087446 to Zhamu, et al. 

With respect to Claim 1, this claim requires “mixing a carbon rich material with a solvent, forming a mixture.” Zhamu teaches mixing graphite (a carbon rich material) with a liquid intercalating agent (i.e. a solvent). See e.g. (Zhamu 4: [0043]; 6: [0055]). 
Claim 1 further requires “directing a sufficient quantity of microwave radiation to the mixture to form at least one of a quantity of graphene and a quantity of graphene oxide.” The mixture is microwaved. (Zhamu 4: [0043] - “a method of directly submitting a graphite or carbon material suspension (containing graphite and/or carbon powder dispersed in a liquid intercalating agent) to a microwave treatment”). Graphene is formed. (Zhamu 6: [0055]).
Claim 1 further requires “separating the at least one of the formed quantity of graphene and quantity of graphene oxide from the solvent.” Zhamu teaches micrographs of the graphene produced. (Zhamu 3: [0033]; Fig. 3A). The process of using a transmission electron microscope reasonably suggests separation of the graphene from the solvent, i.e. micrographs are not taken of the solution. See (Zhamu 6: [0064]) (“The graphene sheets obtained in each sample were examined using atomic force microscopy (AFM), transmission electron microscopy (TEM), and scanning electron microscopy (SEM) to determine their thickness (number of layers) and lateral dimensions (length and width)”).   
As to Claim 6, the mixture is microwaved. (Zhamu 4: [0043] - “a method of directly submitting a graphite or carbon material suspension (containing graphite and/or carbon powder dispersed in a liquid intercalating agent) to a microwave treatment”). Graphene is formed. (Zhamu 6: [0055]).
As to Claim 7, graphene oxide is formed. (Zhamu 5: [0049]). 
As to Claim 9, a time of less than 5 minutes is taught. (Zhamu 3: [0029]). 
As to Claim 10, at least graphite is taught. See e.g. (Zhamu 4: [0043]; 6: [0055]).


II. Claim(s) 17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087446 to Zhamu, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 17, to the extent Zhamu may not explicitly teach grinding before mixing, this difference does not impart patentabilty. Graphite is a commodity material that can be made synthetically or mined from naturally occurring deposits. (Zhamu 3: [0029] – “The graphitic material may be selected from natural graphite, synthetic graphite…”). Zhamu goes on to teach that natural graphite exists as a “powder.” (Zhamu 1: [0006]). Recitation of a powder more than reasonably suggests the claimed “grinding” step. Stated differently, one of skill in the art would not carry out the process of Zhamu on a large lump of graphite that just came out of the ground. Zhamu calls for a graphite powder dispersed in a liquid intercalating agent. (Zhamu 4: [0043]). This teaches, suggests and/or motivates one of skill in the art to grind the carbon material before mixing. 

III. Claim(s) 15 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087446 to Zhamu, et al. in view of:
(i) US 2012/0077035 to Spahr, et al. 

The discussion of milling/grinding accompanying “Rejection II” above is incorporated herein by reference. 
As to Claim 15, the discussion of Claim 17 is relied upon. To the extent Zhamu may not explicltly recite “grind-milling” (interpreted as some manner of milling in the presence of a solvent), this technique is old and known in the art. Official notice is taken. In support of taking official notice and to ensure “substantial evidence” exists on the record – MPEP 2144.03 – Spahr is provided. See e.g. (Spahr 1: [0003]; 4: [0044]; passim). As noted in “Rejection II,” Zhamu calls for a graphite powder dispersed in a liquid intercalating agent. (Zhamu 4: [0043]). This teaches, suggests and/or motivates one of skill in the art to grind the carbon material before mixing. One would be motivated to grind/mill in the presence of a liquid to achieve “highly anisometric graphite particle shapes” (Spahr 4: [0044]) or to create a colloidal dispersion (Spahr 1: [0003]). A colloidal dispersion implies some stability (i.e. increased time before precipitating out of solution) that would facilitate subsequent microwave processing, as discussed elsewhere. 

IV. Claim(s) 16 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087446 to Zhamu, et al. in view of:
(i) Los, et al., Cleavage and size reduction of graphite crystal using ultrasound radiation, Carbon 2013; 55: 53-61 (hereinafter “Los at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 16, creating suspensions of graphite and/or milling via ultrasonication is old and known. Official notice is taken. Los is but one piece of evidence. (Los, entire reference). Use of known techniques to achieve predictable results does not impart patentabilty. MPEP 2143.  Discussions elsewhere related to mixing a powder in Zhamu, etc. are also relied on and incorporated by reference. 


V. Claim(s) 3, 14, 5, - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087446 to Zhamu, et al. as applied to claim 1 above, and further in view of:
(i) US 2006/0148966 to Drzal, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference.

As to Claim 3, to the extent Zhamu may not teach what could be construed as an “additive” (broad language), in a similar microwave process for exfoliating graphite, Drzal teaches that “[b]efore or during this [microwave] process additional chemicals/additives can be added to the intercalated graphite flakes to enhance the exfoliation, and/or apply surface treatments to the graphite flakes.” (Drzal 4: [0069]). One of skill in the art would be motivated to “add” and “additive” (broad language) to “enhance the exfoliation, and/or apply surface treatments to the graphite flakes.” Id. Alternatively or additionally, the combination reflects application of known techniques (i.e. adding an additive) to achieve predictable results (enhancing exfoliation). This does not impart patentability. MPEP 2143.  
As to Claim 14, the discussion of Claim 3 is relied upon. Drzal teaches at least potassium permanganate. (Drzal 4: [0070])
As to Claim 5, while teaching microwave ovens and the application of microwaves (Zhamu passim), Zhamu does not teach the literal specifics of placing the mixture into the microwave or “conducting the mixture” into a microwave oven. In a similar microwave process for exfoliating graphite, Drzal teaches that: 
“This process can be done continuously by using commercially available microwave systems with conveyors or batch-style process using individual microwave ovens. An automated continuous system is preferred from an economical point of view. In this case, the intercalated graphite flakes are first dispersed on a conveyor and introduced into the microwave oven, then processed under controlled conditions.” 

(Drzal 4: [0069]). Thus, one would be motivated to put the mixture into the microwave to facilitate the reaction/exfoliation. To the extent the “conducting the mixture” language was intended to imply some physical act like moving via conveyor, this is known. Id. Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143. Furthermore, note the explicit economic motivations related to automated/continuous operation. (Drzal 4: [0069]). 


VI. Claim(s) 18 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087446 to Zhamu, et al. as applied to claim 1 above, and further in view of:
(i) Xu, et al., Graphene fiber: a new trend in carbon fibers, Materials Today 2015; 18(9): 480-492 (hereinafter “Xu at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference.

As to Claim 18, this claim refers to a generic step of forming “carbon fibers” from graphene/graphene oxide. This is known. Official notice is taken. A review article, Xu, is provided. (Xu, entire reference). Making graphene fiber from graphene is an obvious expedient for any number of reasons, for example to take advantage of the “much more impressive rich functional uses” of graphene fibers. (Xu at 491, col. 2). Alternatively or additionally, the combination reflects application of a known techniques (i.e. any and all of those taught by Xu) to the graphene of Zhamu to achieve predictable results (i.e. graphene fibers). This does not impart patentability. 

VII. Claim(s) 8 and 19 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087446 to Zhamu, et al. as applied to claim 1 above, and further in view of:
(i) US 2014/0057020 to Ashourian, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference.

As to Claim 8 and Claim 19, Zhamu suggests a domestic microwave oven is suitable. (Zhamu 4: [0042]). Zhamu does not explicitly mention the “intensity” or wattage of the microwave. Official notice is taken that domestic microwave ovens frequently (or can) operate at at least 1500 W. Ashourian is offered as evidence. (Ashourian 13: [0139] – “Microwave Oven (Amana RadarRange, Model No. RS415T, 1500 Watts, manufactured by Amana Appliances, Amana, Iowa)”). Use of known equipment is obvious, reflecting application of known devices/techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  Ashourian is only relied on to show the existence of the domestic microwave with the claimed wattage in 2014, i.e. before invention, and not to be ““combined”” with Zhamu. Other examples of domesitic microwaves at the claimed wattage certainly exist. 
Allowable Subject Matter
Claims 2, 4, 11, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736